United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1466
                        ___________________________

                                  Byron W. Turner

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                      Graphic Packaging International, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: October 7, 2014
                             Filed: October 22, 2014
                                  [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

     Byron Turner appeals the decision of the district court1 granting summary
judgment in favor of his former employer, Graphic Packaging International, Inc., on


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
his claims under the Americans with Disabilities Act (ADA). After careful de novo
review, we find no basis to reverse the district court’s decision. See EEOC v. Prod.
Fabricators, Inc., Nos. 13-2102-03, 2014 WL 3971477, at *3 (8th Cir. Aug. 15, 2014)
(grant of summary judgment reviewed de novo; to establish discrimination under
ADA, employee must show that he suffered adverse employment action because of
his disability); Ryan v. Capital Contractors, Inc., 679 F.3d 772, 779 (8th Cir. 2012)
(hostile work environment under ADA must be subjectively and objectively offensive
and extreme in nature). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-